STEPHENS, Circuit Judge
(dissenting).
I dissent. It seems, to me that the trial court’s inferences from the testimony were fairly drawn and that the. conclusions reached should not be disturbed by us. The trial court decided that no agreement existed between Ogus, Rabinovich & Ogus, Inc. and the insured beyond the assignment of the policy involved as security for advances. The beneficiary of the policy was insured’s estate and the creditors of that estate should be paid out of the insurance money.